 



Exhibit No. 10.64
THE PROGRESSIVE CORPORATION EXECUTIVE SEPARATION
ALLOWANCE PLAN
SECTION 1 — DEFINITIONS

1.1   “Affiliated Company” — means any entity in which the Company owns,
directly or indirectly, more than fifty percent (50%) of the stock or assets.

1.2   “Annual Salary” — as to each Eligible Employee means his/her annualized
base salary or other base wages immediately prior to his/her Termination Date
(including any geographic differential). This term does not include commissions,
stock-related awards, incentive compensation, separate pay adjustments or
allowances or any other forms of remuneration.

1.3   “Group I Employees” — are those Eligible Employees who are parties to
written employment agreements duly authorized and executed by and between the
Eligible Employee and Progressive the benefits to which are triggered by a
“Change of Control” as defined in those written agreements.

1.4   “Group II Employees” — are those Eligible Employees who, immediately
preceding their Termination Date and for at least two years prior thereto, had
Gainsharing and Non-Qualified Stock Option (“NQSO”) targets under the then
applicable Gainsharing Plan and Incentive Plan, respectively, of greater than
fifty percent (50%), exclusive of Group I Employees.

1.5   “Group III Employees” — are those Eligible Employees who, immediately
preceding their Termination Date and for at least two years prior thereto, had
Gainsharing and NQSO targets under the then applicable Gainsharing and Incentive
Plan, respectively, of thirty-five percent (35%) and greater, exclusive of Group
I Employees and Group II Employees.

1.6   “Company” — means The Progressive Corporation, an Ohio corporation, or its
successors.

1.7   “Disability” — means the inability to perform work due to illness, injury
or pregnancy-related condition.

1.8   “Eligible Employee” — means regular, non-temporary, non-union executive
employees of Progressive who qualify either as a Group I Employee, Group II
Employee or a Group Employee as defined hereunder.

1.9   “Misconduct” — means an Eligible Employee’s commission of a terminable
offense under Progressive’s Code of Conduct, as reasonably determined in good
faith by the Company.

1.10   “PCIC” — means Progressive Casualty Insurance Company, an Ohio
corporation, or its successors.

1.11   “Plan” — means The Progressive Corporation Executive Separation Allowance
Plan, as set forth herein and as the same may be amended from time to time.

 



--------------------------------------------------------------------------------



 



1.12   “Progressive” — includes the Company and any other entity which from time
to time is an Affiliated Company.

1.13   “Reduction in Force” — means a reduction by Progressive in the number of
employees working in any of Progressive’s operating divisions.

1.14   “Reorganization” — means Progressive’s elimination of one or more
positions or redefinition of the job duties of one or more positions.

1.15   “Separation Agreement and General Release” — means an agreement and
release substantially in the forms attached hereto as Exhibits A and B together
with such changes, additions and deletions as Progressive, in its sole
discretion, may specify.

1.16   “Termination Date” — means the effective date of any Eligible Employee’s
termination of employment with Progressive.

SECTION 2 — ENTITLEMENT TO SEPARATION ALLOWANCE

2.1   An Eligible Employee shall be entitled to receive a Separation Allowance
under this Plan if (a) Progressive terminates his/her employment for reasons
other than resignation (including retirement), job elimination, death,
Disability, unsatisfactory job performance or Misconduct; and (b) the Eligible
Employee signs a Separation Agreement and General Release and delivers it to the
Company within ninety (90) days after the Eligible Employee’s Termination Date.
In no event shall any Eligible Employee be entitled to receive a Separation
Allowance if (x) his/her employment terminates as a result of a resignation
(including retirement), a Reduction in Force or Reorganization, death,
Disability, failure to meet job performance standards, Misconduct or any reason
other than as a result of the circumstances described in (a) above, or
(y) he/she fails to deliver a signed Separation Agreement and General Release to
the Company within the time specified above.

SECTION 3 — AMOUNT OF SEPARATION ALLOWANCE

3.1   The Separation Allowance payable to each Eligible Employee who is entitled
to such allowance under Section 2 above shall be in the amount as provided
below:

      Eligible Employee   Separation Allowance
Group I Employee
  One year Annual Salary plus Gainsharing. The amount paid as Gainsharing shall
equal the higher of a) the highest annual Gainsharing paid to the Group I
Employee during the past three years; or b) payment of the Group I Employee’s
targeted Gainsharing at a factor of 1.0 in the calendar year of the Termination
Date.

 



--------------------------------------------------------------------------------



 



      Eligible Employee   Separation Allowance
Group II Employee
  One-year Annual Salary  
Group III Employee
  The greater of a) six months of the Group III Employee’s Annual Salary; or b)
the amount that would be payable to the Group III Employee if the employee were
entitled to benefits under The Progressive Corporation Separation Allowance Plan
(the “SAP Plan”), provided that the Separation Allowance paid hereunder shall in
no event exceed the employee’s Annual Salary.

3.2   Each Separation Allowance shall be paid in a lump sum within thirty
(30) days following the later of (i) the Eligible Employee’s Termination Date or
(ii) the expiration of the revocation period referred to in the Eligible
Employee’s signed Separation Agreement and General Release. Alternatively,
Progressive, in its sole discretion, may elect to pay any Separation Allowance
in installments over any period not exceeding twenty-four (24) months after the
Eligible Employee’s Termination Date.

3.3   Progressive shall withhold from each Separation Allowance all applicable
federal, state, and local taxes, Social Security taxes and other deductions
required by law, and any other amounts due Progressive for any reason.

3.4   Each Eligible Employee’s Separation Allowance payable under this Plan
shall be reduced by the amount of any state-mandated Separation Allowance or
severance payments payable by Progressive to such Eligible Employee.

3.5   Notwithstanding anything herein to the contrary, no Separation Allowance
payments shall be made under this Plan to any Eligible Employee more than
twenty-four (24) months after his/her Termination Date.

SECTION 4 — ADDITIONAL PAYMENTS AND BENEFITS

4.1   Progressive may elect to provide or pay to any Eligible Employee who is
entitled to a Separation Allowance under this Plan such additional payments or
benefits, if any, as Progressive, in its sole discretion, shall determine, such
as outplacement assistance benefits; reimbursements for the cost of obtaining
health, life, disability, employee assistance or other welfare benefits; and
other payments and benefits.

SECTION 5 — PROGRESSIVE DISCRETION

5.1   Notwithstanding anything herein to the contrary, no determination by
Progressive as to the amount, timing or manner of payment of any Separation
Allowance or other payment

 



--------------------------------------------------------------------------------



 



    or benefit under this Plan shall be regarded as a precedent or guideline for
purposes of determining the amount, timing or manner of payment of any other
Separation Allowance or other payment or benefit under this Plan, nor shall any
such determination otherwise limit Progressive’s discretion provided for under
this Plan in any way.

SECTION 6 — ELIGIBILITY UNDER OTHER PLANS AND AGREEMENTS

6.1   Except as provided in Sections 6.2 and 6.3, this Plan shall entirely
supersede and replace all policies, plans, agreements, understandings and
arrangements adopted or entered into before November 1, 2001 regarding
separation allowances, severance pay and/or similar compensation payable by
Progressive to terminated Eligible Employees (other than with respect to any
Eligible Employees who may have incurred Termination Dates prior to November 1,
2001).

6.2   Section 6.1 of this Plan shall not limit any Eligible Employee’s rights,
if any, under the SAP Plan in the event of any Reorganization or Reduction in
Force, provided that an Eligible Employee shall only be entitled to receive
benefits under the circumstances specified under the Plan and the SAP Plan and
shall not be entitled to receive benefits under both this Plan and the SAP Plan.

6.3   Individual employment, separation, severance and other agreements that
include provisions regarding separation allowances, severance pay and/or similar
compensation following termination of employment and that are entered into in
writing with an Eligible Employee shall supersede and replace this Plan, except
as otherwise expressly provided by such agreements; however, no such agreement
entered into on or after November 1, 2001 shall be effective or enforceable
unless approved in writing by PCIC’s Chief Human Resources Officer or the holder
of any similar successor office, and nothing in this Plan shall be construed as
ratifying or validating any such agreements that have not been so approved.

SECTION 7 — CLAIMS PROCEDURES

7.1   The Company shall establish reasonable procedures under which a claimant,
or his/her duly authorized representative, may present a claim for benefits
under this Plan.

7.2   Unless such claim is allowed in full by the Company, written notice of the
denial shall be furnished to the claimant within ninety (90) days (which may be
extended by a period not to exceed an additional ninety (90) days if special
circumstances so require and written notice to the claimant is given prior to
the expiration of the initial ninety (90) day period describing such
circumstances and indicating the date by which the Company expects to render its
determination) setting forth the following in a manner calculated to be
understood by the claimant:

  (i)   The specific reason(s) for the denial;     (ii)   Specific reference(s)
to any pertinent provision(s) of the Plan or rules promulgated pursuant thereto
on which the denial is based;     (iii)   A description of any additional
information or material as may be necessary to perfect the claim, together with
an explanation of why it is necessary;

 



--------------------------------------------------------------------------------



 



  (iv)   A description of the Plan’s claims review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and     (v)   An explanation of the steps to be
taken if the claimant wishes to resubmit his/her claim for review.

7.3   Within a reasonable period of time after the denial of the claim, but in
any event, not to be more than sixty (60) days, the claimant or his/her duly
authorized representative may make written application to the Company for a
review of such denial. The claimant or his/her representative, may, upon request
and free of charge, review or receive copies of documents, records and other
information relevant to the claimant’s claim for benefits, and may submit
written comments, documents, records and other information relating to the claim
for benefits.

7.4   If an appeal is timely filed, the Company shall conduct a full and fair
review of the claim and mail or deliver to the claimant its written decision
within sixty (60) days after the claimant’s request for review (which may be
extended by a period not to exceed an additional sixty (60) days if special
circumstances or a hearing so require and written notice to the claimant is
given prior to the expiration of the initial sixty (60) day period describing
such special circumstances and indicating the date by which the Company expects
to render its determination). In conducting its review, the Company shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The Company’s
decision on review shall:

  (i)   Be written in a manner calculated to be understood by the claimant;    
(ii)   State the specific reason(s) for the decision;     (iii)   Make specific
reference to pertinent provision(s) of the Plan;     (iv)   State that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits; and     (v)   Include a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA.

7.5   If a period of time is extended, as permitted under Sections 7.2 and 7.4
above, due to a claimant’s failure to submit information to decide a claim, the
period for making the benefit determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information.”

SECTION 8 — AMENDMENT AND TERMINATION

8.1   This Plan may be amended, modified or terminated by the Company in whole
or in part at any time for any reason without the consent of any Affiliated
Company or any employee or other person, provided that, except for legally
required amendments,

 



--------------------------------------------------------------------------------



 



    modifications and terminations, no such amendment, modification or
termination shall impair the rights of any Eligible Employee who incurs a
Termination Date prior to the date the Company adopts such amendment or
modification or approves such termination.

SECTION 9 — RIGHTS OF SETOFF

9.1   Progressive shall have the unrestricted right and power to set off
against, or recover out of, any payments owed an Eligible Employee or other
person under this Plan, at the time such payments would have otherwise been
payable under this Plan, any amounts owed to Progressive by such Eligible
Employee or other person.

SECTION 10 — FUNDING

10.1   All payments pursuant to this Plan shall be made from Progressive’s
general funds and nothing contained herein shall be deemed to require
Progressive to, and Progressive shall not, physically segregate any sums from
its general funds, or create any trust or escrow account, or make any special
deposit, in respect of any amounts payable hereunder.

SECTION 11 — ADMINISTRATION

11.1   The Company shall be the Administrator of this Plan and shall be the
“named fiduciary” within the meaning of Section 402 of the Employee Retirement
Income Security Act of 1974, as amended, and, except as specified elsewhere
herein, shall exercise all rights and duties with respect hereto, including
without limitation, the right:

  (a)   to make and enforce such rules and regulations as are necessary or
proper for the efficient administration of this Plan; and     (b)   to interpret
and construe this Plan and to decide all disputes and other matters arising
hereunder, including but not limited to the right to determine eligibility for
benefits and resolve possible ambiguities, inconsistencies or omissions. All
such rules, interpretations and decisions shall be applied in a uniform manner
to all persons similarly situated.

Except as otherwise specifically provided herein, no action or decision taken in
accordance with this Plan by the Company or Progressive shall be relied upon as
a precedent for any similar action or decision under any circumstances.
SECTION 12 — EFFECTIVE DATE

12.1   This Plan shall be effective November 1, 2001, but only as to Eligible
Employees who incur Termination Dates on or after such date.

     IN WITNESS WHEREOF, The Progressive Corporation has hereunto caused this
Plan to be executed by its duly authorized representative as of the 31st day of
October, 2001.
     THE PROGRESSIVE CORPORATION

                  By:   /s/ Charles E. Jarrett         Charles E. Jarrett,
Secretary           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SEPARATION AGREEMENT AND GENERAL RELEASE
(GROUP I AND II EMPLOYEES)
THIS AGREEMENT is entered into as of the ___day of                     , 20___
between (“Employee”) and                      (“Employer”) pursuant to The
Progressive Corporation Executive Separation Allowance Plan (the “Plan”).
     WHEREAS, Employee’s employment with Employer terminated (or will terminate)
effective                     , 200___; and
     WHEREAS, Employee desires to receive certain employment termination
benefits under the Plan; and
     WHEREAS, the Plan provides employment termination benefits only to
employees who sign a Separation Agreement and General Release in the form
specified in the Plan;
     NOW, THEREFORE, Employee and Employer hereby agree as follows:

  1.   Employer shall pay Employee a separation allowance of $          
pursuant to Section 3 of the Plan in a lump sum on      , 200   [in monthly
installments commencing      , 200     ], subject to the limitations specified
in the Plan.     2.   Employer shall pay Employee for all credited ETB in
accordance with Employer’s standard practices within thirty (30) days following
the expiration of the revocation period referred to at the end of this Agreement
or at such earlier time as may be required by law.     3.   Employee shall be
entitled to continue his/her and his/her dependents’ medical, dental and vision
coverages under The Progressive Corporation Group Insurance Plan (“Group
Insurance Plan”), subject to the terms, conditions and limitations of the Group
Insurance Plan. Employee also shall be entitled to the conversion privileges, if
any, applicable to his/her life insurance and/or other coverages under the Group
Insurance Plan.     4.   Employer shall provide the following additional
payments and/or benefits to Employee:     5.   Employee’s entitlement to pension
benefits, if any, shall be determined in accordance with The Progressive
Corporation Long-Term Savings Plan.     6.   Employee shall be entitled to
whatever other rights or benefits are available to former employees of
Progressive under any other written employee benefit plans or programs
maintained by Progressive, subject to the terms, conditions and limitations of
those plans and programs.

 



--------------------------------------------------------------------------------



 



  7.   With the exception of the rights and benefits contained in, or expressly
referred to in this Agreement, Employee hereby waives any and all rights and
benefits Employee now has or might hereafter have acquired under the Plan, The
Progressive Corporation Separation Allowance Plan, The 200___Gainsharing Program
and any other compensation or bonus programs, employee benefit plans and fringe
benefit programs maintained by Progressive or any of its affiliates by virtue of
Employee’s employment with Progressive or the termination thereof.     8.  
Employee acknowledges the forfeiture of any and all unvested non-qualified stock
options (“NQSOs”) awarded to Employee under The Progressive Corporation 1989
Incentive Plan or The Progressive Corporation 1995 Incentive Plan (the
“Incentive Plans”). Employee’s rights, if any, under The Progressive Corporation
Executive Deferred Compensation Plan, The Progressive Pension Plan and The
Incentive Plans (collectively, the “Programs”) shall be determined in accordance
with the governing provisions of the Programs as in effect from time to time.
For purposes of such Programs, Employee shall be considered to have terminated
employment with Progressive on the Separation Date.     9.   In consideration of
the above undertakings of Employer, Employee hereby releases Employer,
Progressive and their respective affiliates, officers, directors, employees,
agents, successors and assigns (collectively, the “Released Entities”), from any
and all claims, liabilities, demands, actions, suits and causes of action,
whether known or unknown, that Employee ever had or now has against any of the
Released Entities, including but not limited to claims arising under the Age
Discrimination in Employment Act, as amended, and other claims relating to
Employee’s employment with Progressive and the termination of that employment,
and claims under The Progressive Corporation Separation Allowance Plan
(collectively “Claims”). [If Employee is a California resident, Employee
acknowledges that he/she has read and understands California Civil Code
Section 1542, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

      Employee hereby waives the provisions and protections of California Civil
Code Section 1542 and agrees that the above release shall apply to all Claims
that Employee ever had or now has against the Released Entities, regardless of
whether Employee currently is aware of the Claims or suspects that they exist.]

 



--------------------------------------------------------------------------------



 



  10.   Employee further agrees that he will not, during the twenty-four
(24) month period after the Separation Date, solicit or recruit any person who
is a Progressive employee at the time of such solicitation or recruitment
(unless such person has theretofore been given notice of the termination of
his/her employment by Progressive) to act as an employee, consultant, agent or
independent contractor with respect to any insurance or other business.     11.
  Employee agrees that Employee will maintain the confidentiality of
confidential information which Employee has received by virtue of his/her
employment with Progressive and will refrain from using such information or
disclosing it to anyone other than Progressive or its employees. For purposes of
this Agreement, confidential information is information which Progressive
endeavors to keep confidential, including, without limitation, customer lists,
employee lists, rate schedules, underwriting information, the terms of contracts
and policies, marketing plans, program designs, trade secrets, proprietary
information, and any such information provided by a third party to Progressive
in confidence. Employee represents that promptly following his/her execution of
this Agreement, Employee will return to Progressive any records in his/her
possession containing confidential information of Progressive or records which
are the property of Progressive.     12.   In the event of any actual or
threatened breach by Employee of the provisions of Paragraphs 10 or 11,
Progressive shall be entitled to an injunction (including an ex parte temporary
restraining order) restraining Employee from violating these provisions. The
period provided in Paragraph 10 shall not run and will be suspended during the
period of any violation by Employee of Paragraph 10 and, at the conclusion of
any such violation, the period will run for its remaining term. Progressive
shall also be entitled to recover, as liquidated damages, the amount equal to
fifty percent (50%) of the severance paid to Employee under this Agreement.    
13.   All payments to be made by Employer under this Agreement are subject to
applicable tax withholding, other legally required deductions and (except to the
extent prohibited by law) amounts due Progressive for any reason.     14.   All
capitalized terms used in this Agreement shall have the meanings given to them
in the Plan, unless otherwise required clearly by the context.     15.   This
Agreement, together with the Plan and the other documents referred to herein,
constitute the entire agreement of the parties, superseding all prior oral or
written representations, agreements and understandings relating to the subject
matter of this Agreement. Any modifications of this Agreement must be in a
writing signed by both parties in order to be effective. Employee may not assign
this Agreement or any of his/her

 



--------------------------------------------------------------------------------



 



      rights or obligations hereunder without Employer’s prior written consent.
This Agreement is subject to the terms, provisions and limitations of the Plan
in all respects.     16.   Employee has read and understands all of the terms of
this Agreement and Employee has been encouraged to consult with an attorney.
Employee acknowledges that he/she has been given a period of at least
                     (___) days to review this Agreement with an attorney and
individuals of his/her own choice and consider its effect, including Employee’s
release of rights. Employee signs this Agreement in exchange for the
consideration to be given to him/her, which Employee acknowledges is adequate
and satisfactory. Neither Progressive nor its agents, representatives or
employees have made any representations to Employee concerning the terms or
effects of this Agreement other than those contained in this Agreement or the
Plan.

IMPORTANT! BEFORE YOU SIGN THIS AGREEMENT YOU SHOULD CONSULT WITH AN ATTORNEY.
ALSO, AFTER YOU HAVE SIGNED THIS AGREEMENT YOU HAVE SEVEN (7) DAYS WITHIN WHICH
TO REVOKE IT FOR ANY REASON. YOU DO NOT NEED EMPLOYER’S CONSENT IN ORDER TO
REVOKE THIS AGREEMENT, BUT YOU MUST GIVE WRITTEN NOTICE OF YOUR REVOCATION TO
EMPLOYER WITHIN THE SEVEN (7) DAY REVOCATION PERIOD. THIS AGREEMENT WILL NOT BE
EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THE SEVEN (7) DAY REVOCATION
PERIOD.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

       
 
Witness
   Employee
 
   
 
Witness
   Employer
 
   
 
  By:
 
   
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SEPARATION AGREEMENT AND GENERAL RELEASE
(GROUP III EMPLOYEES)
THIS AGREEMENT is entered into as of the ___day of                     ,
20___between (“Employee”) and                      (“Employer”) pursuant to The
Progressive Corporation Executive Separation Allowance Plan (the “Plan”).
     WHEREAS, Employee’s employment with Employer terminated (or will terminate)
effective                     , 200___; and
     WHEREAS, Employee desires to receive certain employment termination
benefits under the Plan; and
     WHEREAS, the Plan provides employment termination benefits only to
employees who sign a Separation Agreement and General Release in the form
specified in the Plan;
     NOW, THEREFORE, Employee and Employer hereby agree as follows:

  1.   Employer shall pay Employee a separation allowance of $          
pursuant to Section 3 of the Plan in a lump sum on      , 200    [in monthly
installments commencing      , 200     ], subject to the limitations specified
in the Plan.     2.   Employer shall pay Employee for all credited ETB in
accordance with Employer’s standard practices within thirty (30) days following
the expiration of the revocation period referred to at the end of this Agreement
or at such earlier time as may be required by law.     3.   Employee shall be
entitled to continue his/her and his/her dependents’ medical, dental and vision
coverages under The Progressive Corporation Group Insurance Plan (“Group
Insurance Plan”), subject to the terms, conditions and limitations of the Group
Insurance Plan. Employee also shall be entitled to the conversion privileges, if
any, applicable to his/her life insurance and/or other coverages under the Group
Insurance Plan.     4.   Employer shall provide the following additional
payments and/or benefits to Employee:     5.   Employee’s entitlement to pension
benefits, if any, shall be determined in accordance with The Progressive
Corporation Long-Term Savings Plan.     6.   Employee shall be entitled to
whatever other rights or benefits are available to former employees of
Progressive under any other written employee benefit plans or programs
maintained by Progressive, subject to the terms, conditions and

 



--------------------------------------------------------------------------------



 



  7.   With the exception of the rights and benefits contained in, or expressly
referred to in this Agreement, Employee hereby waives any and all rights and
benefits Employee now has or might hereafter have acquired under the Plan, The
Progressive Corporation Separation Allowance Plan, The 200___Gainsharing Program
and any other compensation or bonus programs, employee benefit plans and fringe
benefit programs maintained by Progressive or any of its affiliates by virtue of
Employee’s employment with Progressive or the termination thereof.     8.  
Employee acknowledges the forfeiture of any and all unvested non-qualified stock
options (“NQSOs”) awarded to Employee under The Progressive Corporation 1989
Incentive Plan or The Progressive Corporation 1995 Incentive Plan (the
“Incentive Plans”). Employee’s rights, if any, under The Progressive Corporation
Executive Deferred Compensation Plan, The Progressive Pension Plan and The
Incentive Plans (collectively, the “Programs”) shall be determined in accordance
with the governing provisions of the Programs as in effect from time to time.
For purposes of such Programs, Employee shall be considered to have terminated
employment with Progressive on the Separation Date.     9.   In consideration of
the above undertakings of Employer, Employee hereby releases Employer,
Progressive and their respective affiliates, officers, directors, employees,
agents, successors and assigns (collectively, the “Released Entities”), from any
and all claims, liabilities, demands, actions, suits and causes of action,
whether known or unknown, that Employee ever had or now has against any of the
Released Entities, including but not limited to claims arising under the Age
Discrimination in Employment Act, as amended, and other claims relating to
Employee’s employment with Progressive and the termination of that employment,
and claims under The Progressive Corporation Separation Allowance Plan
(collectively “Claims”). [If Employee is a California resident, Employee
acknowledges that he/she has read and understands California Civil Code
Section 1542, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

      Employee hereby waives the provisions and protections of California Civil
Code Section 1542 and agrees that the above release shall apply to all Claims
that Employee ever had or now has against the Released Entities, regardless of
whether Employee currently is aware of the Claims or suspects that they exist.]
    10.   Employee agrees that Employee will maintain the confidentiality of
confidential information which Employee has received by virtue of his/her

 



--------------------------------------------------------------------------------



 



      employment with Progressive and will refrain from using such information
or disclosing it to anyone other than Progressive or its employees. For purposes
of this Agreement, confidential information is information which Progressive
endeavors to keep confidential, including, without limitation, customer lists,
employee lists, rate schedules, underwriting information, the terms of contracts
and policies, marketing plans, program designs, trade secrets, proprietary
information, and any such information provided by a third party to Progressive
in confidence. Employee represents that promptly following his/her execution of
this Agreement, Employee will return to Progressive any records in his/her
possession containing confidential information of Progressive or records which
are the property of Progressive.     11.   In the event of any actual or
threatened breach by Employee of the provisions of Paragraphs 10, Progressive
shall be entitled to an injunction (including an ex parte temporary restraining
order) restraining Employee from violating these provisions. Progressive shall
also be entitled to recover, as liquidated damages, the amount equal to fifty
percent (50%) of the severance paid to Employee under this Agreement.     12.  
All payments to be made by Employer under this Agreement are subject to
applicable tax withholding, other legally required deductions and (except to the
extent prohibited by law) amounts due Progressive for any reason.     13.   All
capitalized terms used in this Agreement shall have the meanings given to them
in the Plan, unless otherwise required clearly by the context.     14.   This
Agreement, together with the Plan and the other documents referred to herein,
constitute the entire agreement of the parties, superseding all prior oral or
written representations, agreements and understandings relating to the subject
matter of this Agreement. Any modifications of this Agreement must be in a
writing signed by both parties in order to be effective. Employee may not assign
this Agreement or any of his/her rights or obligations hereunder without
Employer’s prior written consent. This Agreement is subject to the terms,
provisions and limitations of the Plan in all respects.     15.   Employee has
read and understands all of the terms of this Agreement and Employee has been
encouraged to consult with an attorney. Employee acknowledges that he/she has
been given a period of at least                      (___) days to review this
Agreement with an attorney and individuals of his/her own choice and consider
its effect, including Employee’s release of rights. Employee signs this
Agreement in exchange for the consideration to be given to him/her, which
Employee acknowledges is adequate and satisfactory. Neither Progressive nor its
agents, representatives or employees have made any representations to Employee
concerning the terms or effects of this Agreement other than those contained in
this Agreement or the Plan.

 



--------------------------------------------------------------------------------



 



    IMPORTANT! BEFORE YOU SIGN THIS AGREEMENT YOU SHOULD CONSULT WITH AN
ATTORNEY. ALSO, AFTER YOU HAVE SIGNED THIS AGREEMENT YOU HAVE SEVEN (7) DAYS
WITHIN WHICH TO REVOKE IT FOR ANY REASON. YOU DO NOT NEED EMPLOYER’S CONSENT IN
ORDER TO REVOKE THIS AGREEMENT, BUT YOU MUST GIVE WRITTEN NOTICE OF YOUR
REVOCATION TO EMPLOYER WITHIN THE SEVEN (7) DAY REVOCATION PERIOD. THIS
AGREEMENT WILL NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THE SEVEN
(7) DAY REVOCATION PERIOD.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

       
 
Witness
   Employee
 
   
 
Witness
   Employer
 
   
 
  Title:

 